Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, , 7-8, 11-12, 14, 16-17, 20, 69-71, 75-78, 80, 82, 86-89, 97, 99-103,  105-106, 108, 115 drawn to method of identifying an individual having a cancer who may benefit from a treatment comprising a PD-L1 binding antagonist based on expression PD-L1, CXCL9, and IFNG , classified in G01N2800/52.
II. Claims 22-24, 28-29, 32-33, 35, 37-38, 41 drawn to method of identifying an individual having a cancer who may benefit from a treatment comprising a PD-L1 binding antagonist based on expression PD-L1, IFNG, GZMB, and CD8A, classified in G01N2800/52
III. Claim43-45, 49-50, 53-54, 56, 58-59, 62,  drawn to method of identifying an individual having a cancer who may benefit from a treatment comprising a PD-L1 binding antagonist, the method comprising determining the expression level of PD-L1, IFNG, GZMB, CD8A, and PD-1, classified in G01N2800/52.
.IV. Claim 117, drawn to kit for detecting PD-L1, CXCL9, and IFNG, classified in C12Q 1/6813.
V. Claim 118, drawn to kit for detecting PD-L1, IFNG, GZMB, and CD8A , classified in C12Q 1/6813
. Claim119, drawn to kit for detecting PD-L1, IFNG, GZMB, CD8A, and PD-1, classified in C12Q 1/6813.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed methods requiring a specific combination of genes has a different design, does not overlap in scope and is not an obvious variant of methods requiring a different combination of genes.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed methods requiring a specific combination of genes has a different design, does not overlap in scope and is not an obvious variant of methods requiring a different combination of genes.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV  are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used to isolate homologs from different species.  Thus searching both would place a serious search burden on the office.
Inventions I and V are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, kits requiring reagents for detection of PD-L1, IFNG, GZMB  cannot not be used in methods requiring detection of PD-L1, CXCL9, and IFNG. Thus searching both would place a serious search burden on the office.
Inventions I and VI are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, kits requiring reagents for detection of PD-L1, IFNG, GZMB, CD8A, and PD-1   cannot not be used in methods requiring detection of PD-L1, CXCL9, and IFNG. Thus searching both would place a serious search burden on the office.
Inventions II and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as the inventions as claimed methods requiring a specific combination of genes has a different design, does not overlap in scope and is not an obvious variant of methods requiring a different combination of genes.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, kits requiring reagents for detection of PD-L1, CXCL9, and IFNG  cannot not be used in methods requiring detection of PD-L1, IFNG, GZMB, CD8A, and PD-1. Thus searching both would place a serious search burden on the office.
Inventions II and V  are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used to isolate homologs from different species.  Thus searching both would place a serious search burden on the office.
Inventions II and VI are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, kits requiring reagents for detection of PD-L1, IFNG, GZMB, CD8A, and PD-1   cannot .
Inventions III and IV are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, kits requiring reagents for detection of PD-L1, CXCL9, and IFNG  cannot not be used in methods requiring detection of PD-L1, IFNG, GZMB, CD8A, and PD-1. Thus searching both would place a serious search burden on the office.
Inventions III and V are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, kits requiring reagents for detection of PD-L1, CXCL9, and IFNG  cannot not be used in methods requiring detection of PD-L1, IFNG, GZMB, CD8A, and PD-1. Thus searching both would place a serious search burden on the office.
Inventions III and VI are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, kits requiring reagents for detection of PD-L1, CXCL9, and IFNG  cannot not be used in methods requiring detection of PD-L1, IFNG, GZMB, CD8A, and PD-1. Thus searching both would place a serious search burden on the office.
Inventions IV and V are directed to related product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the kits requiring reagents to detect one combination of genes has a materially different design, do not overlap in scope and are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and VI are directed to related product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed kits requiring reagents to detect one combination of genes has a materially different design, do not overlap in scope and are not obvious variants.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V and VI are directed to related product. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed kits requiring reagents to detect one combination of genes has a materially different design, do not overlap in scope and are not obvious variants.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species 
IF applicant elect group I, applicant must elect a species from claim 3.  Applicant must further elect a species from claim 12.  Applicant must elect a species from claim 14.  Applicant must elect a species from claim 16.  Applicant must elect a species from claim 17.Applicant must elect a species from claim 66.  Applicant must elect a species from claim 71.  Applicant must elect a species from claim 75.  Applicant must elect a species from claim 78.  Applicant must elect a species from claim 80.  Applicant must elect a species from claim 82 consistent with the election of claim 80.  Applicant must elect a species from claim 86.  Applicant must elect a species from claim 88, 89, 97 consistent with the election of claim 86.  Applicant must elect a species from claim 99.  
If applicant elects group II, applicant must elect a species from claim 24.  Applicant must elect a species from claim 33.  Applicant must elect a species from claim 37.  Applicant must elect a species from claim 38.  
If applicant elects group III, applicant must elect a species from 45.    Applicant must elect a species from claim 54.  Applicant must elect a species from claim 58.  Applicant must elect a species from claim 59.  
The species are independent or distinct because searching one sample type will not inherently provide art on another sample type.  Further searching on method to determine RNA expression will not inherently provide art on other methods of mRNA detection. Searching one cancer will not inherently provide art on other types of cancer.  Searching on PD-L1 antagonist will not inherently provide art on another PDL1 antagonist.  Searching one amino acid sequence will not inherently provide art on other amino acid sequences.   Searching one means of treating cancer will not inherently provide art on other methods of treating cancer.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. C
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634